DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 31, the term “transporting stimulated sweat from a waste collector away from the skin” should be replaced with “transporting stimulated sweat from a waste collector at the stimulation area away from the skin” for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 25 and claims dependent thereon are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant does not describe in the specification “the collection area of the skin being fluidically isolated from the stimulation area of the skin.” Specifically, the areas of the skin are not fluidically isolated from one another. Applicant has support for the collection area of the device and the stimulation area of the device being fluidically isolated, but fluidically isolating areas of the skin would seemingly require an implanted barrier within the subject’s skin. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 15, the term “via a material that restricts fluid flow between a waste collector and a sweat collector” renders the claim indefinite because as claimed, only a material that restricts fluid flow is needed, without a step of restricting fluid flow between a waste collector and a sweat collector. Appropriate changes would include “via a material that also restricts fluid flow between a waste collector and a sweat collector.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 25-27, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al (US 2015/0112164) (“Heikenfeld”) as noted in Applicant IDS dated 12/13/2018 in view of Heikenfeld et al (US 2015/0112165) (“Heikenfeld 2”) as noted in Applicant IDS dated 12/13/2018.
Regarding Claim 15, while Heikenfeld teaches a method for sensing sweat on skin (Abstract) comprising: 
directing a sweat stimulant into a stimulation area of the skin (Fig. 7, [0035] pilocarpine stimulation, performed by iontophoretic stimulation, directs the sweat stimulant into the stimulation area under stimulation sources 104, 106); 
sensing stimulated sweat from a collection area of the skin ([0035] sensors 96, 98 sense the stimulation sweat from the collection area underneath), the collection area of the skin being fluidically isolated from the stimulation area of the skin ([0035] “In some cases such as sensing ion concentrations, pilocarpine and/or other solutes or solvents or an electric field used for its delivery or purposes could alter the readings of the sensors 96, 98. Therefore the stimulation electrodes 100, 102, their respective sweat stimulations sources with pilocarpine 104, 106, and adhesives 108 are located near but spaced from sensors 96 and 98, as well as any collection pad, if used.”), 
Heikenfeld fails to teach transporting stimulated sweat from the stimulation area away from the skin; and
fluidic isolation being achieved via a material that restricts fluid flow between a sweat stimulation area and a sweat collection area.
However Heikenfeld 2 teaches a sweat analyzer (Abstract) and further teaches that excess sweat may be transported away from the skin (Fig. 4, [0065] “Hydrogel or wicking textile 411 may capture excess sweat as it is generated.”); and
fluidic isolation being achieved via a material that restricts fluid flow between a sweat stimulation area and a sweat collection area (Fig. 4, [0065] adhesive 410 fluidically isolates sweat collection areas from one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wicking limitations of Heikenfeld 2 in the structure of Heikenfeld as Heikenfeld teaches that stimulated sweat near the pilocarpine can produce noise in the sensor readings. Thus a removal of the sweat from the stimulation area prevents this sweat from reaching the sensor and introducing artifact. Further, it would be obvious for the isolation of sweat collection area for measuring by a top layer adhesive as taught in Heikenfeld 2 as this also facilitates the blocking of stimulated sweat from being directly measured.
Regarding Claim 16, Heikenfeld and Heikenfeld 2 teach the method of claim 15, and Heikenfeld further teaches wherein sensing stimulated sweat includes sensing a first analyte in sweat using a first analyte-specific sensor ([0026] biomarker-specific sensors).
Regarding Claim 17, Heikenfeld and Heikenfeld 2 teach the method of claim 15, further comprising: transporting stimulated sweat from the collection area of the skin towards the first analyte-specific sensor ([0026] the utilized sensor can be a biomarker-specific sensor).  

Regarding Claim 25, while Heikenfeld teaches a method for sensing sweat on skin (Abstract) comprising: 
directing a sweat stimulant into a stimulation area of the skin (Fig. 7, [0035] pilocarpine stimulation, performed by iontophoretic stimulation, directs the sweat stimulant into the stimulation area under stimulation sources 104, 106); 
sensing stimulated sweat from a collection area of the skin ([0035] sensors 96, 98 sense the stimulation sweat from the collection area underneath), 
Heikenfeld fails to teach transporting stimulated sweat from the stimulation area away from the skin; and
the collection area of the skin being fluidically isolated from the stimulation area of the skin via a material chosen from a sweat impermeable substrate, an adhesive, a silicone elastomer, and plastic.
However Heikenfeld 2 teaches a sweat analyzer (Abstract) and further teaches that excess sweat may be transported away from the skin (Fig. 4, [0065] “Hydrogel or wicking textile 411 may capture excess sweat as it is generated.”); and
the collection area of the skin being fluidically isolated via a material chosen from a sweat impermeable substrate, an adhesive, a silicone elastomer, and plastic (Fig. 4, [0065] adhesive 410 fluidically isolates sweat collection areas from one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wicking limitations of Heikenfeld 2 in the structure of Heikenfeld as Heikenfeld teaches that stimulated sweat near the pilocarpine can produce noise in the sensor readings. Thus a removal of the sweat from the stimulation area prevents this sweat from reaching the sensor and introducing artifact. Further, it would be obvious for the isolation of sweat collection area for measuring by a top layer adhesive as taught in Heikenfeld 2 as this also facilitates the blocking of stimulated sweat from being directly measured.

Regarding Claim 26, Heikenfeld and Heikenfeld 2 teach the method of claim 25, and Heikenfeld further teaches wherein sensing stimulated sweat includes sensing a first analyte in sweat using a first analyte-specific sensor ([0026] biomarker-specific sensors).
Regarding Claim 27, Heikenfeld and Heikenfeld 2 teach the method of claim 25, further comprising: transporting stimulated sweat from the collection area of the skin towards the first analyte-specific sensor ([0026] the utilized sensor can be a biomarker-specific sensor).  

Regarding Claim 31, while Heikenfeld teaches a method for sensing sweat on skin (Abstract) comprising: 
directing a sweat stimulant into a stimulation area of the skin (Fig. 7, [0035] pilocarpine stimulation, performed by iontophoretic stimulation, directs the sweat stimulant into the stimulation area under stimulation sources 104, 106); 
sensing stimulated sweat from a collection area of the skin ([0035] sensors 96, 98 sense the stimulation sweat from the collection area underneath), 
Heikenfeld fails to teach transporting stimulated sweat from a waste collector away from the skin; and
sensing stimulated sweat from a sweat collector, the sweat collector being fluidically isolated from the waste collector.
However Heikenfeld 2 teaches a sweat analyzer (Abstract) and further teaches that excess sweat may be transported away from the skin (Fig. 4, [0065] “Hydrogel or wicking textile 411 may capture excess sweat as it is generated.” Material at stimulation area thus acts as waste collector);
sensing sweat from a sweat collector, the sweat collector being fluidically isolated (Fig. 4, [0065] adhesive 410 fluidically isolates sweat collection areas from one another).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wicking limitations of Heikenfeld 2 in the structure of Heikenfeld as Heikenfeld teaches that stimulated sweat near the pilocarpine can produce noise in the sensor readings. Thus a removal of the sweat from the stimulation area prevents this sweat from reaching the sensor and introducing artifact. Further, it would be obvious for the isolation of sweat collection area for measuring by a top layer adhesive as taught in Heikenfeld 2 as this also facilitates the blocking of stimulated sweat from being directly measured.
Regarding Claim 32, Heikenfeld and Heikenfeld 2 teach the method of claim 31, and Heikenfeld further teaches wherein sensing stimulated sweat includes sensing a first analyte in sweat using a first analyte-specific sensor ([0026] biomarker-specific sensors).
Regarding Claim 33, Heikenfeld and Heikenfeld 2 teach the method of claim 31, further comprising: transporting stimulated sweat from the collection area of the skin towards the first analyte-specific sensor ([0026] the utilized sensor can be a biomarker-specific sensor).  

Claim (s) 18, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Yamashita et al (US 2011/0275918) (“Yamashita”).
Regarding Claim 18, Heikenfeld and Heikenfeld 2 teach the method of claim 15, and Heikenfeld further teaches wherein transporting stimulated sweat from the stimulation area away from the skin includes transporting the stimulated sweat to a sweat reservoir.
However Yamashita teaches a sweat-based sensing device (Abstract) and further teaches that sweat collected from the skin can be directed to a discarding sweat reservoir (Abstract, Fig. 2, discarding body fluid storage unit 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sweat reservoir for collection of stimulated sweat as taught by Yamashita for the stimulated sweat of Heikenfeld and Heikenfeld 2 as a means of providing a convenient storage area for excess sweat while sensing occurs.

Regarding Claim 28, Heikenfeld and Heikenfeld 2 teach the method of claim 25, and Heikenfeld further teaches wherein transporting stimulated sweat from the stimulation area away from the skin includes transporting the stimulated sweat to a sweat reservoir.
However Yamashita teaches a sweat-based sensing device (Abstract) and further teaches that sweat collected from the skin canbe directed to a discarding sweat reservoir (Abstract, Fig. 2, discarding body fluid storage unit 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sweat reservoir for collection of stimulated sweat as taught by Yamashita for the stimulated sweat of Heikenfeld and Heikenfeld 2 as a means of providing a convenient storage area for excess sweat while sensing occurs.

Regarding Claim 34, Heikenfeld and Heikenfeld 2 teach the method of claim 31, and Heikenfeld further teaches wherein transporting stimulated sweat from the stimulation area away from the skin includes transporting the stimulated sweat to a sweat reservoir.
However Yamashita teaches a sweat-based sensing device (Abstract) and further teaches that sweat collected from the skin canbe directed to a discarding sweat reservoir (Abstract, Fig. 2, discarding body fluid storage unit 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sweat reservoir for collection of stimulated sweat as taught by Yamashita for the stimulated sweat of Heikenfeld and Heikenfeld 2 as a means of providing a convenient storage area for excess sweat while sensing occurs.


Claim(s) 19, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Berner et al (US 6,144,869) (“Berner”).
Regarding Claim 19, Heikenfeld and Heikenfeld 2 teach the method of claim 15, their combined efforts fail to teach wherein the collection area is a stimulated sweat collection area, the method further comprising: sensing natural sweat from a natural sweat collection area separate from the stimulated sweat collection area.  
However Berner teaches a sweat-based sensing device (Abstract) and further teaches that sweat may be collected at a secondary location from natural sweat (Col. 25, L. 33-64, “When placed in contact with a skin or mucosal surface, the iontophoretic sampling system extracts substances including the analyte into the first and second collection reservoirs. The first iontophoretic electrode is operated as a cathode during the extraction step. The sampling system further comprises a means for passively collecting substances which diffuse from, or are secreted by the subject. Passively extracted substances are collected into a third collection reservoir that is in operative contact with a skin or mucosal surface of the subject.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Berner in addition to stimulated sweat of Heikenfeld as Berner teaches that the level of a biomarker in the natural sweat can be compared against that of the stimulated sweat to receive an analyte-specific signal (Col. 25, L. 33-64, “The analyte which is extracted into the first collection reservoir is contacted with a sensor in a sensing step to obtain an active signal, and the substances collected into the third collection reservoir are contacted with the sensor to obtain a blank signal. An analyte-specific signal is then obtained by subtracting the blank signal from the active signal. If a negatively charged analyte is being monitored, the first iontophoretic electrode is operated as an anode during the extraction step.”).

Regarding Claim 29, Heikenfeld and Heikenfeld 2 teach the method of claim 25, their combined efforts fail to teach wherein the collection area is a stimulated sweat collection area, the method further comprising: sensing natural sweat from a natural sweat collection area separate from the stimulated sweat collection area.  
However Berner teaches a sweat-based sensing device (Abstract) and further teaches that sweat may be collected at a secondary location from natural sweat (Col. 25, L. 33-64, “When placed in contact with a skin or mucosal surface, the iontophoretic sampling system extracts substances including the analyte into the first and second collection reservoirs. The first iontophoretic electrode is operated as a cathode during the extraction step. The sampling system further comprises a means for passively collecting substances which diffuse from, or are secreted by the subject. Passively extracted substances are collected into a third collection reservoir that is in operative contact with a skin or mucosal surface of the subject.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Berner in addition to stimulated sweat of Heikenfeld as Berner teaches that the level of a biomarker in the natural sweat can be compared against that of the stimulated sweat to receive an analyte-specific signal (Col. 25, L. 33-64, “The analyte which is extracted into the first collection reservoir is contacted with a sensor in a sensing step to obtain an active signal, and the substances collected into the third collection reservoir are contacted with the sensor to obtain a blank signal. An analyte-specific signal is then obtained by subtracting the blank signal from the active signal. If a negatively charged analyte is being monitored, the first iontophoretic electrode is operated as an anode during the extraction step.”).

Regarding Claim 35, Heikenfeld and Heikenfeld 2 teach the method of claim 31, their combined efforts fail to teach wherein the collection area is a stimulated sweat collection area, the method further comprising: sensing natural sweat from a natural sweat collection area separate from the stimulated sweat collection area.  
However Berner teaches a sweat-based sensing device (Abstract) and further teaches that sweat may be collected at a secondary location from natural sweat (Col. 25, L. 33-64, “When placed in contact with a skin or mucosal surface, the iontophoretic sampling system extracts substances including the analyte into the first and second collection reservoirs. The first iontophoretic electrode is operated as a cathode during the extraction step. The sampling system further comprises a means for passively collecting substances which diffuse from, or are secreted by the subject. Passively extracted substances are collected into a third collection reservoir that is in operative contact with a skin or mucosal surface of the subject.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Berner in addition to stimulated sweat of Heikenfeld as Berner teaches that the level of a biomarker in the natural sweat can be compared against that of the stimulated sweat to receive an analyte-specific signal (Col. 25, L. 33-64, “The analyte which is extracted into the first collection reservoir is contacted with a sensor in a sensing step to obtain an active signal, and the substances collected into the third collection reservoir are contacted with the sensor to obtain a blank signal. An analyte-specific signal is then obtained by subtracting the blank signal from the active signal. If a negatively charged analyte is being monitored, the first iontophoretic electrode is operated as an anode during the extraction step.”).


Claim(s) 20, 30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Berner and further in view of Heikenfeld et al (US 2018/0235522) (“Heikenfeld 3”).
Regarding Claim 20, while Heikenfeld, Heikenfeld 2, and Berner teach the method of claim 18, and Heikenfeld further teaches that sweat rate may be measured by the system ([0026]) and that this parameter may be determined from sodium in sweat ([0011]), their combined efforts fail to teach wherein sensing natural sweat includes sensing a natural sweat rate.
However Heikenfeld 3 teaches a sweat evaluation system (Abstract) wherein components for measuring sweat presence and sweat rate can be used for both evaluating stimulated and natural sweat ([0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Heikenfeld 3 as well as stimulated sweat as taught by Heikenfeld, as Heikenfeld 3 teaches that the evaluation of natural sweat can indicate the necessary level of stimulation to achieve a desired sweat level (Heikenfeld 3: [0038]).

Regarding Claim 30, while Heikenfeld, Heikenfeld 2, and Berner teach the method of claim 28, and Heikenfeld further teaches that sweat rate may be measured by the system ([0026]) and that this parameter may be determined from sodium in sweat ([0011]), their combined efforts fail to teach wherein sensing natural sweat includes sensing a natural sweat rate.
However Heikenfeld 3 teaches a sweat evaluation system (Abstract) wherein components for measuring sweat presence and sweat rate can be used for both evaluating stimulated and natural sweat ([0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Heikenfeld 3 as well as stimulated sweat as taught by Heikenfeld, as Heikenfeld 3 teaches that the evaluation of natural sweat can indicate the necessary level of stimulation to achieve a desired sweat level (Heikenfeld 3: [0038]).

Regarding Claim 36, while Heikenfeld, Heikenfeld 2, and Berner teach the method of claim 34, and Heikenfeld further teaches that sweat rate may be measured by the system ([0026]) and that this parameter may be determined from sodium in sweat ([0011]), their combined efforts fail to teach wherein sensing natural sweat includes sensing a natural sweat rate.
However Heikenfeld 3 teaches a sweat evaluation system (Abstract) wherein components for measuring sweat presence and sweat rate can be used for both evaluating stimulated and natural sweat ([0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Heikenfeld 3 as well as stimulated sweat as taught by Heikenfeld, as Heikenfeld 3 teaches that the evaluation of natural sweat can indicate the necessary level of stimulation to achieve a desired sweat level (Heikenfeld 3: [0038]).

Response to Arguments
Applicant’s amendments and arguments filed 9/19/2022 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 9/19/2022 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. Applicant argues that the applied references do not teach fluidic isolation as claimed. Examiner notes that while Heikenfeld 1 is silent on such a limitation, Heikenfeld 2 provides a teaching of using an adhesive to fluidically isolate separate sensing chambers. As Heikenfeld 1 teaches that stimulated sweat with pilocarpine could alter readings, utilizing both a spacing away of the sensor and a fluidic isolation of the sensor by an adhesive provides two layers of protection from sensor noise.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791